        It is FURTHER ORDERED that by May 16, 2019, Petitioner shall serve a copy of the
amended petition and this order upon Respondents by personal service on an officer, director,
managing or general agent, or cashier or assistant cashier or to any other agent authorized by
appointment or by law to receive service, pursuant to N.Y. C.P.L.R. § 311. By May 20, 2019,
Petitioner shall file an affidavit of such service.

       The Clerk of Court is directed to terminate the motion at ECF No. 3.

       SO ORDERED.

Dated: May 9, 2019
       New York, New York




                                                  2
